Exhibit 10.2

 

EXECUTIVE CONFIDENTIALITY, NON-SOLICITATION,

INTELLECTUAL PROPERTY RIGHTS, AND CODE OF CONDUCT AGREEMENT

 

1. This Confidentiality, Non-Solicitation, Intellectual Property Rights and Code
of Conduct Agreement (“Agreement”) between the Employee described below (“You”,
“Your”, or “Employee”) and Entrust sets forth certain of your obligations
respecting your employment with the Entrust entity set forth in your employment
offer/confirmation letter (“Employment Letter”).

 

2. As used in this Agreement, “Entrust” and/or “Company” shall mean Entrust,
Inc. and all direct and indirect subsidiaries, affiliates, related and/or
associated companies, and all successors and assigns of all of the foregoing.

 

3. You acknowledge that you are under no obligation to anyone, including a
former employer, which is an impediment to Your entering into this Agreement or
which imposes any restrictions on the activities or duties that may be assigned
to You from time to time by the Company.

 

4. If, during the term of this agreement, or any renewal hereof, you should:

 

  a. Conceive or make any invention or discovery, whether patentable or not;

 

  b. Become the author of any design capable of being protected as an industrial
design, design patent or other design protection;

 

  c. Become the author of any work in which copyright may exist;

 

  d. Develop any confidential information which may be capable of being
protected as a trade secret;

 

and if such invention, discovery, design, work or confidential information
relates in any way to the business of Entrust or any affiliated entity, such
invention, discovery, industrial design, work or confidential information shall
be the sole and exclusive property of Entrust or any affiliated entity. You
agree during the term of this employment with Entrust and thereafter to promptly
disclose to Entrust all details and information related thereto and to execute
on demand any applications, transfers, assignments, moral rights waivers and
other documents as Entrust may consider necessary or advisable for the purpose
of vesting in Entrust or its designate full title to and enjoyment of such
invention, discovery, industrial design, work or confidential information, and
to assist in every way possible in the prosecution of applications for the
registration of intellectual property rights relating thereto.

 

5.      a. You agree to hold in strict confidence the business and affairs of
Entrust, its affiliates and their respective customer/clients. You agree that
during the term of this agreement or any renewal thereof or at any time
thereafter, that you will not directly or indirectly disclose to any third party
or use for any other purpose than that of Entrust, the following:

 

  i. Information disclosed to you by or on behalf of a customer/client
prospective customer/client;

 

  ii. Information respecting the identity of any customer/client of Entrust;

 

  iii. Information otherwise disclosed to Entrust on a confidential basis by
third parties;

 

  iv. Information disclosed to you with respect to technical requirements,
pricing or timing of any contracts;

 

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

- 2 -

 

 

  v. Information disclosed to you with respect to Entrust’s techniques,
programs, present or contemplated developments, trade secrets or marketing
strategies; and

 

  vi. Information otherwise identified to you as confidential information of
Entrust.

 

  b. Your obligations of confidence described above include, without limiting
the generality of the foregoing:

 

  i. Taking every reasonable step to prevent third parties from examining and/or
making copies of any documents or papers (whether in electronic or hard copy
form) prepared by you or that come into your possession or under your control by
reason of your employment hereunder;

 

  ii. Using your best efforts to follow all security policies of Entrust, and

 

  iii. Upon termination of this agreement, turning over to Entrust all documents
or papers (whether in electronic or hard copy form) and any other materials in
your possession or under your control that relate to the business of Entrust or
its customers/clients.

 

  c. Your obligations of confidence described above do not apply to information
which is

 

  i. available to the public other than by breach of obligations of confidence
owed by you;

 

  ii. rightfully received by you, outside of the course of your employment, from
a third party without confidentiality limitations;

 

  iii. independently developed by you without recourse to any confidential
information of Entrust or its customers/clients; or

 

  iv. known to you prior to first receipt of the same in the course of your
employment.

 

The mingling of confidential information with information that falls within one
or more of the exceptions above shall not impair the status of, or obligations
of confidence and non-use respecting, the confidential parts.

 

  d. You acknowledge that you have a fiduciary obligation to Entrust and you
agree that you will not during your employment with Entrust or within 12 months
thereafter, directly or indirectly:

 

  i. attempt to obtain the withdrawal from Entrust or its affiliates of any of
their respective employees;

 

  ii. hire any employee of Entrust or its affiliates.

 

  iii. approach or solicit any customer/client, potential customer/client or
maturing business opportunity of Entrust or its affiliates in order to attempt
to direct any such customer/client, potential customer/client or maturing
business opportunity away from Entrust or its affiliates;

 

  iv. service or deal with any customer/client, potential customer/client or
maturing business opportunity of Entrust or its affiliates in order to attempt
to direct any such customer/client, potential customer/client or maturing
business opportunity away from Entrust or its affiliates;

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

- 3 -

 

 

  v. solicit or divert any business away from Entrust or its affiliates;

 

  vi. induce or persuade any customer/client, potential customer/client,
supplier, agent or other person under contract or otherwise associated or doing
business with Entrust or its affiliates to reduce or alter any such association
or business with Entrust or its affiliates; or

 

  vii. otherwise interfere or attempt to interfere with any of the contractual,
business or economic relationships of Entrust or its affiliates with other
parties.

 

For the purpose of this paragraph (d) the definition of customer/client,
potential customer/client, maturing business opportunity, supplier and agent
shall include only those parties with whom you have had dealings by virtue of
your employment relationship herein within the preceding 12 months.

 

  e. If a court of competent jurisdiction would otherwise declare any portions
of this Agreement void or unenforceable in the circumstances, such portions of
this paragraph shall be reduced in scope, territory and/or duration of time to
such an extent that such court would hold the same to be enforceable in the
circumstances. The portions of this Agreement with respect to scope, territory
and duration shall be separate and distinct and fully severable without
affecting the enforceability of the remaining portions.

 

  f. You acknowledge that a breach of any of the foregoing provisions will give
rise to irreparable harm and injury non-compensable in damages. Accordingly,
Entrust or such other party may seek and obtain injunctive relief against the
breach or threatened breach of the foregoing provisions, in addition to any
other legal remedies which may be available. You further acknowledge and agree
that the enforcement of a remedy hereunder by way of injunction will not prevent
you from earning a reasonable livelihood. You further acknowledge and agree that
the covenants contained herein are necessary for the protection of Entrust’s
legitimate business interests and are reasonable in scope and content.

 

  g. The provisions of this paragraph shall survive the termination of the
employment relationship herein and shall be enforceable notwithstanding the
existence of any claim or cause of action by you against Entrust whether
predicated upon this agreement or otherwise.

 

6. This Agreement shall supersede any and all previous oral or written
communications, discussions or agreements between You and the Company relating
to the general subject matter addressed herein.

 

7. You shall at any time during and subsequent to Your employment with the
Company reaffirm this Agreement or execute such further or other agreements with
respect to the general subject matter addressed herein as the Company, or an
affiliate company may from time to time require.

 

8. In the event that Your employment by the Company is succeeded by employment
with an affiliate company, the terms of this Agreement apply until an agreement
relating to this subject matter is signed with the affiliate company, and if You
do not execute an agreement with such affiliate company relating to this subject
matter, terms identical to those set forth in this Agreement shall apply
immediately in favor of such affiliate company upon commencement of Your
employment and until such agreement is executed with such affiliate company.

 

9. You expressly acknowledge that You have received and read the Entrust Code of
Conduct (including the Insider Trading Policy and Foreign Corrupt Practices Act
Policy)

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

- 4 -

 

 

 

and You will abide by the rules and guidelines set forth in these documents, as
may be updated by Entrust from time to time by posting such changes to the
Corporate Governance section of the Entrust web site.

 

10. This Agreement shall be governed by the same laws as the governing
jurisdiction set forth in your Employment Letter. If no governing law is set
forth, it shall be governed by the laws of the Province of Ontario, and the
Federal Laws of Canada applicable therein if you are a resident of Canada at the
time that you received the Employment Letter; otherwise, this Agreement shall be
governed by the laws of the State of Texas, United States.

 

Agreed this 20th day of May, 2005.

 

Sam Morcos

--------------------------------------------------------------------------------

 

/s/ Sam Morcos

--------------------------------------------------------------------------------

    Employee name (print)   Employee signature    

 

THIS AGREEMENT SHALL BE DEEMED TO BE ACCEPTED BY ENTRUST UPON ITS EXECUTION AND
RETURN BY YOU TO THE COMPANY. YOU REPRESENT AND WARRANT THAT IT HAS NOT BEEN
MODIFIED BY YOU FROM THE FORM SUPPLIED TO YOU WITH YOUR EMPLOYMENT LETTER.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------